Citation Nr: 1717750	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  05-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left arm disorder.

2.  Entitlement to service connection for residuals of a stroke.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Appellant was a member of the United States Navy Reserves from August 2002 to February 2004 with no active service.  

This appeal is before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in part, denied service connection for a stroke and a left arm disorder.

In February 2006, the Appellant testified before a Decision Review Officer (DRO).  A copy of the hearing transcript is of record and has been reviewed.

In January 2008, November 2009, and May 2011, the Board remanded both claims for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's May 2011 remand instructions by taking appropriate steps to attempt to verify the Appellant's periods and types of service and to secure Navy Reserves personnel records, but to no avail.  The dates of any periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) have not been verified, and given the multiple attempts to secure such dates, any additional requests are deemed futile.
Also, the AOJ scheduled the Appellant for a VA examination, as requested; and readjudicated the issues in a December 2016 Supplemental Statement of the Case.

A Board hearing was scheduled for June 2007, of which the Appellant was sent notice.  However, she did not appear, has not submitted good cause for failure to appear, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request).

FINDINGS OF FACT

1.  The evidence of record does not show that the Appellant has a current diagnosis of a left arm disorder that was incurred in, or resulted from, a qualifying period of service.

2.  The evidence of record does not show that the Appellant has any current residuals of a stroke that was incurred in, or resulted from, a qualifying period of service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disorder have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.655 (2016).

2.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, VA's duty to notify was satisfied by a letter in November 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development, to the extent possible, has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Appellant's available military personnel records and service treatment records (STRs), VA medical records, identified private treatment records, and Social Security Administration records have been obtained.

The RO however determined that the Appellant's complete STRs and service personnel records cannot be located and, therefore, are unavailable for review.  In such cases of unavailable service records, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  These alternative forms of evidence may also include statements from service medical personnel; "buddy" certificates or affidavits; employment physical examinations; medical evidence from hospitals, clinics, and private physicians at which or by whom a veteran may have been treated, especially soon after service discharge; letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations.  See M 21-1 MR, III.iii.2.E.27. The Appellant was most recently notified of such in a September 2016 letter.

Also, when service records are unavailable, VA has a heightened duty to consider the application benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (indicating the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-doubt rule when a claimant's records have been lost or are otherwise unavailable).

The Board notes further that the Appellant did not report to a VA examination scheduled for October 2016, and there is no indication from the record that notice of the scheduled examination was not sent to her at her last known address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Further, she has not asserted that she did not receive notice of the scheduled examination.  

Under 38 C.F.R. §  3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. §  3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member. See 38 C.F.R. §  3.655 (a).  

Because there are no statements offered by the Appellant or her representative as to her reason for failing to report to her scheduled examinations, the Board finds that she has not provided good cause, and will therefore decide the Veteran's claims on the evidence of record.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Appellant by VA would be capable of substantiating her claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Compensation due to a service-connected disability is paid to a veteran or, under certain circumstances, to a surviving spouse, child, or parent of a veteran.  38 C.F.R. § 3.4 (2016).

A "veteran" is defined as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 C.F.R. § 3.1(d) (2016).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a).

To establish service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA. See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Appellant's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A.  Facts

Claim for Left Arm Disorder

A June 2003 private emergency department record reflects that the Appellant reported falling and catching her body with her left arm, and pain around her left elbow.  X-rays of the left elbow and left humerus were both negative.  The impression was left elbow pain.

A June 2003 STR indicates follow-up treatment for a left arm injury, which occurred the previous week.  The Appellant continued to complain of left elbow pain, and was assessed with trauma to the left elbow.  The treatment record reflects that the correct insurance payor was worker's compensation.  The Board acknowledges that, despite requests for Office of Workers Compensation records in both August 2015 and November 2015, such records could not be obtained as there was no response.

At the February DRO hearing, the Appellant testified that she could feel the difference in her left arm and could no longer pick up or grip things as before, and would drop things.  She stated that during physical training, they would "play basketball and stuff for PT, and got knocked down."  She stated that she hit her elbow really hard, and had not been able to use it correctly.

An October 2016 VA examination was scheduled, as requested by the May 2011 Board remand.  Unfortunately, the Appellant failed to report to this examination.

Claim for Stroke Residuals

The Appellant contends that she was treated for a stroke in 2003, when she was on base jogging during a reserve drill/physical training and dropped to her knees.  She reports that she was found to have protein C deficiency, a clotting factor disorder after her stroke.  She stated that her stroke was due to the running and increased blood pressure and stress during training.

The Board notes that the Appellant reported receiving treatment from Newton Regional Hospital in 2003 for her stroke.  However, despite attempts to obtain such treatment records, Newton Regional Hospital responded that there were no records on file involving a stroke.

January 2004 private treatment records reflect a computed tomography (CT) scan that did not show acute hemorrhage or evidence of acute cerebrovascular accident (CVA), and a bilateral duplex venous ultrasound of the lower extremities and chest x-rays were normal.

A February 2004 private treatment record reflects a discharge diagnosis of a CVA with left-sided hemiparesis, chest pain, and hypertension.  Magnetic resonance imaging (MRI) of the brain, magnetic resonance angiogram (MRA) of the head, and CT scan of the head were all normal and negative.  A March 2004 private treatment record reflects a diagnosis of transient ischemic attack (TIA).

In May 2004, the Appellant presented to the emergency room with complaints of chest pain with headache, neck pain, and nausea.  X-rays of the chest were normal.  The discharge diagnosis included chest pain and post CVA.

An October 2016 VA examination was scheduled.  Unfortunately, the Appellant failed to report to this examination.

B.  Legal Analysis

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Appellant's service connection claims for a left arm disorder and residuals of a stroke.

The Board acknowledges the Appellant's contention that she had a stroke during a Reserve drill, that her left arm disorder is related to service, and that she experiences current symptoms in her left arm.  As a layperson, she is competent to report matters within her own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the determination of whether she has any current residuals of a stroke, or a clinically ascertainable left arm disorder and what the nature or etiology of any such disability might be is one that is medical in nature and requires medical expertise to make, and there is no evidence that the Appellant has such medical training.

The record shows that the Appellant filed her claims for VA compensation in October 2004.  Evidence dated since the date of claim and during the pendency of the appeal does not show any residuals of a stroke or a left arm disability; therefore there is no evidence of a "current" disability.  However, the Board recognizes that private treatment records dated in 2003 and 2004 do document left elbow trauma and diagnoses of a CVA and TIA.  

Nonetheless, even assuming for purposes of this analysis that the claimed disabilities are currently shown, there is no evidence that they are etiologically related to a qualifying period of service.  The AOJ contacted the Naval Reserve Center and such center was unable to verify the claimed injuries.  A March 2005 Report of Contact indicates that the Appellant's unit has no record of the claimed stroke and left arm injury, and no evidence of a Line of Duty report to corroborate the claimed injuries.  A second request was made in July 2005 but did not result in any additional evidence or information.  See July 2005 Report of Contact.  The Naval Reserve Center official noted that all of the Appellant's service records were sent to the National Personnel Records Center upon service discharge and they show no evidence of claimed injuries during Reserve service.  VA has provided her with ample opportunity to submit any information or evidence to otherwise substantiate her claim.  

As noted above, VA afforded her an opportunity to present for a VA compensation examination to ascertain the nature and etiology of claimed left arm disorder and stroke residuals, but the Appellant failed to report to her scheduled VA examination or submit any supportive evidence.  The Board emphasizes that this case has been remanded three times in an effort to assist the Appellant in substantiating her claims, but to no avail.

Significantly, evidence from the scheduled examination may have helped to support her claims.  Indeed, the duty to assist is not always a one-way street.  If the Appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Appellant's allegations of a relationship between the claimed disabilities and her Reserve service have been investigated, but found to be without merit based on the evidence currently of record.  As demonstrated by the record, the Appellant has not presented competent evidence showing that the claimed disabilities are related to any qualifying period of service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

In sum, the Board finds that the preponderance of the evidence is against the Appellant's service connection claims.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.   

ORDER

Entitlement to service connection for a left arm disorder is denied.

Entitlement to service connection for residuals of a stroke is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


